           Case 1:20-cv-01462-GHW Document 14 Filed 06/22/20 Page 1 of 2

                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #: _________________
 ---------------------------------------------------------------- X         DATE FILED: 6/22/2020
                                                                  :
SHAEL CRUZ, on behalf of himself and all others :
similarly situated,                                               :
                                                                  :   1:20-cv-1462-GHW
                                                   Plaintiff, :
                              -v -                                :        ORDER
                                                                  :
SHOEBACCA LTD.,                                                   :
                                                                  :
                                                                  :
                                                 Defendant. :
                                                                  :
 --------------------------------------------------------------- X

GREGORY H. WOODS, District Judge:

         Plaintiff’s complaint was filed on February 19, 2020. Dkt. No. 1. Plaintiff requested the

issuance of a summons that same day, Dkt. No. 3, and the Court issued the requested summons on

December 20, 2020. Dkt. No. 4. On May 27, 2020, Plaintiff, by letter, requested that the Court

adjourn the scheduled initial pre-trial conference and further requested that the deadline for service

be extended. Dkt. No. 8. The Court granted that application and extended the deadline for service

to June 11, 2020. On June 12, 2020, the Court issued an order to show cause as to why this action

should not be dismissed for failure to serve process in the time allotted by Federal Rule of Civil

Procedure 4(m). Dkt. No. 17.

         Plaintiff has not responded to the order to show cause. However, on June 18, 2020,

Plaintiff filed an affidavit of service indicating that Defendant was served on June 11, 2020. Dkt.

No. 18. Therefore, it appears that Defendant was served within the extended deadline.

Accordingly, the Court will set an initial pretrial conference by separate order.
       Case 1:20-cv-01462-GHW Document 14 Filed 06/22/20 Page 2 of 2



      Plaintiff is directed serve a copy of this order on Defendant and to file proof of service.

      SO ORDERED.


Dated: June 21, 2020                               _____________________________________
                                                            GREGORY H. WOODS
                                                           United States District Judge




                                                  2
